DETAILED ACTION
Claims 1 – 20 have been presented for examination.  
This office action is in response to submission of the amendments on 06/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Thus, claim 1 provides a specific solution for the tuning of a mission-optimized set of design parameters (as compared to the parameters of the components) before the system is ever built (see, for example, Paragraph [0030] of the Application). A specific improvement to existing technology was held as being patent eligible subject matter (see, for example, Data Engine Techs. LLC v. Google LLC, MPEP § 2106.05(a)), and Applicant contends that the pending claims recite patent eligible subject matter for at least this reason”

	Applicant appears to argue that reciting a “specific improvement to existing technology” comprises eligible subject matter, and further appears to argue that Data Engine Techs. LLC v. Google LLC is analogous to the claimed invention.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that the case referenced by Applicant is an example of which “the courts have indicated may show an improvement in computer-functionality” as contrasted with “improvements to any other technology or technical field”.  Therefore, the considerations in MPEP 2106.05(a) are explicitly with regard to (1) improvements in computer-functionality (as contrasted with any “existing technology”), or (2) improvements to any other technology or technical field (as contrasted with an improvement to the same technical field or technology to which the claimed invention pertains).  Therefore, Applicant’s arguments are not persuasive since they do not argue either an improvement in computer-functionality, or an improvement to a different technology or technical field from the claimed invention.

	Applicant appears to argue that the claimed invention does not preempt “the basic tools of scientific and technological work” since it recites a “specific improvement”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner respectfully disagrees since even a narrow recitation of a judicial exception is ineligible (see MPEP 2106.04 “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation)”).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Furthermore, claim 1 recites ‘produce a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system’ (emphasis added). Applicant respectfully contends that ‘a design tool’ is a specific software application that enables the design of an optical system and cannot be practically performed in the human mind.”

	Applicant appears to argue that since the intended use of the produced constraint file is “for a design tool”, and since said design tool is “a specific software application that enables the design of an optical system and cannot be practically performed in the human mind”, then the claimed invention is not directed to an abstract idea as Step 2A, Prong I.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that the limitation “produce a constraint file” is analyzed at Step 2B.  Therefore, Applicant’s arguments are not persuasive with regard to the analysis at Step 2A, Prong I.

Applicant argues: “As amended, claim 1 recites generating a mathematical representation for the figure of merit (indicative of a performance of the optical system) that combines the first plurality of parameters (indicative of mission-driven requirements of the optical system) and the second plurality of parameters (representative of characteristics of one or more components in the optical system) and performing a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, which imposes a specific computational structure to the methods and systems, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106. 04(d)).” (emphasis added)
 
Applicant appears to argue that reciting “specific computational structure to the methods and systems” in the abstract idea “generate” and “perform” steps amounts to the claim “being more than a drafting effort designed to monopolize the judicial exception”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that the specificity (i.e. narrowness) of the abstract idea is already taken into account (i.e. analyzed) at Step 2A, Prong I.  Examiner further notes that a “specificity” of recited limitations, by itself, is not analogous to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Furthermore, and as discussed above, claim 1 recites operations that provide a specific solution for the tuning of a mission-optimized set of design parameters (as compared to the parameters of the components) before the system is ever built (see, for example, Paragraph [0030] of the Application), which improves existing methodologies wherein the design and optimization process for complex systems is extremely computationally expensive (see, for example, Paragraph [0028] of the Application). Thus, claim 1 recites operations that improve the efficacy of a real optical system associated with a mission, especially compared to existing design methodologies. An improvement in an existing technology process was held as not an abstract idea (see, for example, Enfish, LLC v. Microsoft Corp., MPEP 2106.04(d)(J)), and Applicant contends that the pending claims recite patent eligible subject matter for at least this reason. Accordingly, an analysis of claims 1-20 under Step 2A: Prong Two should find that the claims are integrated into a practical application.” (emphasis added)

	Applicant reiterates the argument that the claimed invention is for a specific solution (see preceding remarks).  Applicant argues that the claimed invention “improve[s] the efficacy of a real optical system associated with a mission, especially compared to existing design methodologies”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that the claimed invention does not recite “a real optical system” since the result of the claimed invention is merely data to enable a design (see claim 1 “constraint file … for ingestion by a design tool to enable the design of the optical system”).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues “An improvement in an existing technology process was held as not an abstract idea”.  

As discussed in the preceding remarks, improvements to computer functionality and improvement to any other technology or technical field amount to significantly more at Step 2B.  Therefore, Applicant’s arguments are not persuasive since improving an existing technology process, such as by an improved design, would not amount to a practical application at Step 2A, Prong II since it can apply to any desired optical design and/or any desired improvement of an optical design.  

	Applicant argues: “As amended, claim 1 recites operations that provide a specific solution for the tuning of a mission-optimized set of design parameters (as compared to the parameters of the components before the real-world optical system is ever built (see, for example, Paragraph [0030] of the Application), which improves existing methodologies wherein the design and optimization process for complex systems is extremely computationally expensive (see, for example, Paragraph [0028] of the Application), and thereby provides a technical improvement in the art. A non-conventional and non-generic arrangement of generic computer network or Internet components that provided a technical improvement in the art was held as amounting to significantly more (see, for example, BASCOM Global Internet Servs. v. AT&T Mobility LLC, MPEP § 2106.05(d)(I)), and Applicant contends that the pending claims recite patent eligible subject matter for at least this reason.” (emphasis added)

	Applicant appears to argue that the claimed invention utilizes a “specific solution” for a “design and optimization process for complex systems” that is less “computationally expensive” and thereby “provides a technical improvement in the art”, and further appears to argue that the computer components are “non-conventional” and/or “non-generic”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  As discussed in the preceding remarks, the specificity (i.e. narrowness) of the abstract idea is already taken into account at Step 2A, Prong I (see emphasis in Applicant’s arguments above).  Regarding the data gathering and outputting additional elements, they are recited at a high-level of generality with regard to how they are implemented and are specific only with regard to the type of data which is gathered/outputted (see Claim Rejections - 35 USC § 101).  Regarding the generic computer component additional elements, they merely implement the abstract idea steps at a high-level of generality, and therefore do not result in an improvement in computer functionality since the computer components themselves do not operate in a non-conventional manner (see emphasis in Applicant’s arguments above).  More specifically, the end result of the process being less “computationally expensive” is due to the abstract idea steps themselves which is addressed in Step 2A Prong II.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Furthermore, when viewing the claim as a whole, the mathematical representation for the figure of merit that combines the first plurality of parameters (indicative of mission-driven requirements of the optical system) and the second plurality of parameters (representative of characteristics of one or more components in the optical system) is generated so that sensitivity analysis can be performed to enable the selection of at least one parameter that produces a largest change in the mathematical representation, which is subsequently included in a constraint file that used to design the real-world optical system. The mathematical representation is only one element of the claim, and Applicant contends that the totality of steps act in concert to improve the technical field of optical system design. Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea.
Accordingly, an analysis of claim 1, and subsequently claims 1-20, under Step 2B should find that the claims recite features that amount to significantly more.” (emphasis added)

	Applicant appears to argue that the mathematical representation should not be analyzed in isolation with other recited limitations (see emphasis in Applicant’s remarks). The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that the abstract idea comprises more than merely the step of “generate a mathematical representation for the figure of merit“, therefore the mathematical representation is not analyzed in isolation (see Claim Rejections - 35 USC § 101).  Therefore Applicant’s arguments are not persuasive.

	Applicant argues that “the totality of steps act in concert to improve the technical field of optical system design”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  As discussed in the preceding remarks, improvements to computer functionality and improvement to any other technology or technical field amount to significantly more at Step 2B.  However, Applicant has merely argued that a single technical field is improved (i.e. that of optical system design).  Although the improved optical system design is used in combination with computer hardware components, said computer components are used in a conventional and/or generic manner with no resulting improvement in their intrinsic functionality.  Therefore Applicant’s arguments are not persuasive.

	Applicant argues that “like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea” since the “the totality of steps act in concert to improve the technical field of optical system design”.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that Applicant has not specifically argued which additional elements contribute that the “specific, discrete implementation of the alleged abstract idea”.  As discussed previously, the data gathering and outputting additional elements are recited at a high-level of generality, and the generic computer component additional elements cannot provide an inventive concept (see preceding remarks).  Therefore Applicant’s arguments are not persuasive.

Response to Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Even if Applicant were to assume that the system performance metric of Agocs was equivalent to the ‘figure of merit [that is] indicative of a performance of the optical system’, there is no teaching or suggestion of ‘a first plurality of parameters indicative of mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission’ (emphasis added).”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the limitation “receive a first plurality of parameters indicative of mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission” is taught by Agocs in view of Dewell (see Claim Rejections - 35 U.S.C. § 103).

Applicant argues: “The other cited references do not cure this deficiency of Agocs and were not cited therefor”

	Applicant’s arguments are not persuasive based upon the preceding remarks.

Applicant argues: “Claims 8 and 15 have been amended to recite features similar to those recited in claim 1 and are therefore allowable for at least the reasons discussed above.
Claims 2-7, 9-14 and 16-20 depend, either directly or indirectly, from one of allowable claims 1, 8 or 15, and are therefore patentable for at least the same reasons as claims 1, 8 and 15, as well as for additional patentable features that are recited in those dependent claims.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a machine) apparatus for improving a design of an optical system associated with a mission, the apparatus comprising: generate a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; perform a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; and select, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generate”, “perform” and “select” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: at least one processor; a non-transitory memory with instructions stored thereon, the instructions upon execution by the at least one processor, causing the at least one processor to; receive a figure of merit indicative of a performance of the optical system; receive a first plurality of parameters indicative of mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission; receive a second plurality of parameters representative of characteristics of one or more components in the optical system; and produce a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.  The “receive” and “produce” amounts to insignificant data gathering and outputting since it is recited at a high-level of generality, and since the “generate” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “processer” and “memory” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” and “provide” amount(s) to insignificant data gathering.  Further, the recited “processor” and “memory” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 - 5 recite(s) the same statutory category as the parent claim(s), and further recite(s): as part of performing the sensitivity analysis, generate a frequency-domain representation of the mathematical representation; and compute a singular value decomposition of the frequency-domain representation in claim 2; generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform in claim 3; computing the singular value decomposition produces a plurality of eigenvalues, and wherein the ranking of parameters is based on magnitudes of the plurality of eigenvalues in claim 4; and combining the first plurality of parameters and the second plurality of parameters comprises combining linear or non-linear functions of the first plurality of parameters and linear or non-linear functions of the second plurality of parameters in claim 5.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generate”, “compute”, “produces”, “based on magnitudes”, “combining” amounts to modeling and predicting actions recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 6 recite(s) the same statutory category as the parent claim(s), and further recite(s): the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE) in claim 6.  The recited limitation(s), alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical expressions (see MPEP 2106.04(a)(2)(I)).  For example, the “equation” limits the claim scope by a generic equation.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 7 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) further recite: the second plurality of parameters comprises a Ground Sampled Distance (GSD) and a Relative Edge Response (RER) in claim 7.  The “parameters comprises” amounts to insignificant data gathering and outputting since it further limits the parent “receive” only by the category of data received, without regard in any way to the manner in which it is received (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “parameters comprises” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Independent claim 8 recites a statutory category (i.e. a process) method for improving a design of an optical system associated with a mission, the method comprising: generating a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; performing a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; and selecting, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating”, “performing” and “selecting” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a figure of merit indicative of performance of the optical system; receiving a first plurality of parameters indicative of mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission; receiving a second plurality of parameters representative of characteristics of one or more components in the optical system; and producing a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.  The “receiving” and “producing” amounts to insignificant data gathering and outputting since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” and “providing” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 9 - 12 recite(s) the same statutory category as the parent claim(s), and further recite(s): as part of performing the sensitivity analysis, generating a frequency-domain representation of the mathematical representation; and computing a singular value decomposition of the frequency-domain representation in claim 9; generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform in claim 10; computing the singular value decomposition produces a plurality of eigenvalues, and wherein the ranking of parameters is based on magnitudes of the plurality of eigenvalues in claim 11; and combining the first plurality of parameters and the second plurality of parameters comprises combining linear or non-linear functions of the first plurality of parameters and linear or non-linear functions of the second plurality of parameters in claim 12.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating”, “computing”, “producing”, “based on magnitudes”, “combining” amounts to modeling and predicting actions recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 13 recite(s) the same statutory category as the parent claim(s), and further recite(s): the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE) in claim 13.  The recited limitation(s), alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical expressions (see MPEP 2106.04(a)(2)(I)).  For example, the “equation” limits the claim scope by a generic equation.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 14 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) further recite: the second plurality of parameters comprises a Ground Sampled Distance (GSD) and a Relative Edge Response (RER) in claim 7.  The “parameters comprises” amounts to insignificant data gathering and outputting since it further limits the parent “receive” only by the category of data received, without regard in any way to the manner in which it is received (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “parameters comprises” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Independent claim 15 recites a statutory category (i.e. a manufacture) non-transitory computer readable program storage medium for improving a design of an optical system associated with a mission, the medium, comprising: generating a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; performing a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; and selecting, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating”, “performing” and “selecting” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method; receiving a figure of merit indicative of a performance of the optical system; receive a first plurality of parameters indicative of performance requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission; receive a second plurality of parameters representative of characteristics of one or more components in the optical system; and producing a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.  The “receiving” and “producing” amounts to insignificant data gathering and outputting since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “computer readable program storage medium” and “processer” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” and “providing” amount(s) to insignificant data gathering.  Further, the recited “computer readable program storage medium” and “processer” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 16 - 19 recite(s) the same statutory category as the parent claim(s), and further recite(s): as part of performing the sensitivity analysis, generating a frequency-domain representation of the mathematical representation; and computing a singular value decomposition of the frequency-domain representation in claim 16; generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform in claim 17; computing the singular value decomposition produces a plurality of eigenvalues, and wherein the ranking of parameters is based on magnitudes of the plurality of eigenvalues in claim 18; and combining the first plurality of parameters and the second plurality of parameters comprises combining linear or non-linear functions of the first plurality of parameters and linear or non-linear functions of the second plurality of parameters in claim 19.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating”, “computing”, “producing”, “based on magnitudes”, “combining” amounts to modeling and predicting actions recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 20 recite(s) the same statutory category as the parent claim(s), and further recite(s): the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE) in claim 20.  The recited limitation(s), alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical expressions (see MPEP 2106.04(a)(2)(I)).  For example, the “equation” limits the claim scope by a generic equation.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claim(s) do not recite any further limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the claim(s) do not recite any further limitations..  For at least these reasons, the claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs et al. “Optimizing optical systems with active components” (henceforth “Agocs”) in view of Dewell et al. “Dynamic Stability with the Disturbance-Free Payload Architecture as Applied to the Large UV/Optical/Infrared (LUVOIR) Mission” (henceforth “Dewell”), and further in view of Muller, M. “Modeling of the Structure-Optics-Interaction in Large Astronomical Telescopes” (henceforth “Muller”), and further in view of Andersen et al. “An integrated model of the European Extremely Large Telescope” (henceforth “Andersen (Model)”).  Agocs, Dewell, Muller and Andersen (Model) are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 1, Agocs teaches an apparatus for improving a design of an optical system, the apparatus comprising: (Agocs Page 5 “The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®.”)
receive a figure of merit indicative of a performance of the optical system (Agocs Page 2, Bottom a performance metric (receive a figure of merit) characterizes the optical performance of the system (indicative of a performance of the optical system) 
    PNG
    media_image1.png
    88
    754
    media_image1.png
    Greyscale
)
receive a first plurality of parameters indicative of WFE performance requirements of the optical system; (Agocs Page 3 the performance metric can be computed at different positions (first plurality of parameters indicative of performance) “The sensitivity matrix is based on the performance metric. The performance metric, in our case WFE, can be characterized by the aberration vector and its norm … Another way of defining the aberration vector is by sampling the exit pupil of the system and calculating the WFE at n positions.”, and Page 2, Bottom the performance metric can be associated with a maximum value, where each of the positions could be associated with its own maximum value requirement (indicative of WFE performance requirements) 
    PNG
    media_image2.png
    123
    752
    media_image2.png
    Greyscale
)
receive a second plurality of parameters representative of characteristics of one or more components in the optical system; (Agocs Page 2 the configured vectors represents all the configurable elements of the optical system “All available DOF define the configuration of an optical system and these DOF can be listed in the configuration vector.”)
generate a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; (Agocs Page 3 the various WFE (first plurality of parameters) and combination with the perturbations in the optical system elements (second plurality of parameters) to product a sensitivity matrix (generating a mathematical representation), where the norm of the various WFE represents the RMS WFE (for the figure of merit) 
    PNG
    media_image3.png
    375
    751
    media_image3.png
    Greyscale
)
perform a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; (Agocs Page 3 the sensitivity is computed (sensitivity analysis) to particular changes in the configuration vector (from the second plurality of parameters) on the WFE (from the first plurality of parameters), and the aberrations are listed from most sensitive to least sensitive (obtain a ranking of parameters, and higher rank produces larger change) “perturbation modes” are computed 
    PNG
    media_image4.png
    275
    756
    media_image4.png
    Greyscale
)
select, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation; and (Agocs Page 3 - 4 only the “best” aberrations are included from the “sensitive subset” of aberrations (select based on the ranking), where the aberrations with a higher weight value are “easiest to product” (that produces a largest change) “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found.  The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)
produce a constraint communication link comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system. (Agocs Page 5 “In section 3, a particular optical system is analysed with the methods presented above. The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®. The communication between them is solved with Dynamic Data Exchange (DDE) [6].”, and Page 12 constraints are implemented in the software tools during designing “Since the optimization process is controlled through a programming language, forward optimization is more flexible, e.g. it is easier to implement mathematical constraints”, and Page 3 - 4 the reduced sensitivity matrix amounts to constraints “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found. The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)

Agocs does not appear to explicitly disclose: that the optical system is associated with a mission; that the WFE performance requirements of the received first plurality of parameters comprise mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission.

However Dewell teaches:
design of an optical system associated with a mission (Dewell Page 1, Bottom “LUVOIR is designed to operate at the Earth-Sun L2 point, and be serviceable, with a 5-year minimum lifetime for consumables and instruments”)
WFE performance requirements comprise mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission (Dewell Abstract a maximum RMS WFE after correction (mission-driven requirements) is required to achieve a science goal of the LUVOIR mission (of an optical system) “The need for high payload dynamic stability and ultra-stable mechanical systems is an overarching technology need for large space telescopes such as the Large Ultraviolet / Optical / Infrared (LUVOIR) Surveyor. Wavefront error stability of less than 10 picometers RMS of uncorrected system WFE per wavefront control step represents a drastic performance improvement over current space-based telescopes being fielded”, and Page 1, Bottom meeting the WFE requirement enables meeting the science goals (mission-driven requirements comprise an outcome of the mission) “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs with the maximum RMS WFE per wavefront control step for the LUVOIR mission disclosed by Dewell.  One of ordinary skill in the art would have been motivated to make this modification in order to meet a mission goal (Dewell Page 1, Bottom “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)

Agocs in view of Dewell does not appear to explicitly disclose: at least one processor; and a non-transitory memory with instructions stored thereon, the instructions upon execution by the at least one processor, causing to; and produce a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.

	However Muller teaches: 
a non-transitory memory with instructions stored thereon, the instructions upon execution, causing to (Muller Page 5 models can be stored on a database “An object-oriented database for optical and structural models will be built with classes for structure, active optics, beams, sensors, etc. The integrated model will be Matlab-based with interfaces to different external software tools.”, and Page 9 a file can be executed to setup the design “Therefore the model is based on a single configuration file and creates the complete systems applying individual modules covering the miscellaneous telescopes.”)
a file for ingestion by a design tool to enable the design of an optical system. (Muller Page 9 a single file can setup a desired optical system for further investigation “Therefore the model is based on a single configuration file and creates the complete systems applying individual modules covering the miscellaneous telescopes, diverse control loops with exchangeable types and parameters of controllers and, of course, the different environmental conditions being investigated.”, and Page 99 a single file can set up desired sensitivity matrices (the at least one parameters selected) “The latter is a general-purpose application which reads a sequence of computational steps to be performed and the results to be produced from an ASCII “control file”. The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices). Besides its main purpose, namely the creation of dynamic optical models, BeamWarrior can also be employed for a large variety of static optical analysis tasks.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs in view of Dewell with the implementing the using a file to configure an optical system analysis model disclosed by Muller.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily perform design analysis on an optical system (Muller Page 9 “The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices)”)

	Agocs in view of Dewell, and further in view of Muller does not appear to explicitly disclose: at least one processor; and the instructions upon execution by the at least one processor, causing the at least one processor to.

	However Andersen (Model) teaches:
at least one processor; and a non-transitory memory with instructions stored thereon, the instructions upon execution by the at least one processor, causing the at least one processor to: (Anderson (Model) Page 2 “The work-horse of the environment is a Shared-Memory Processor (SMP) with 8 individual processors and 32 GB of RAM”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller with the implementing the steps on a processer in combination with memory disclosed by Andersen (Model).  One of ordinary skill in the art would have been motivated to make this modification in order to implement the steps in a suitable environment (Andersen (Model) Page 2).

With regard to claim 15, Agocs teaches a method for improving a design of an optical system, the method comprising: (Agocs Page 5 “The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®.”)
receiving a figure of merit indicative of a performance of the optical system (Agocs Page 2, Bottom a performance metric (receive a figure of merit) characterizes the optical performance of the system (indicative of a performance of the optical system) 
    PNG
    media_image1.png
    88
    754
    media_image1.png
    Greyscale
)
receiving a first plurality of parameters indicative of WFE performance requirements of the optical system; (Agocs Page 3 the performance metric can be computed at different positions (first plurality of parameters indicative of performance) “The sensitivity matrix is based on the performance metric. The performance metric, in our case WFE, can be characterized by the aberration vector and its norm … Another way of defining the aberration vector is by sampling the exit pupil of the system and calculating the WFE at n positions.”, and Page 2 the performance metric can be associated with a maximum value, where each of the positions could be associated with its own maximum value requirement (indicative of WFE performance requirements) 
    PNG
    media_image2.png
    123
    752
    media_image2.png
    Greyscale
)
receiving a second plurality of parameters representative of characteristics of one or more components in the optical system; (Agocs Page 2 the configured vectors represents all the configurable elements of the optical system “All available DOF define the configuration of an optical system and these DOF can be listed in the configuration vector.”)
generating a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; (Agocs Page 3 the various WFE (first plurality of parameters) and combination with the perturbations in the optical system elements (second plurality of parameters) to product a sensitivity matrix (generating a mathematical representation), where the norm of the various WFE represents the RMS WFE (for the figure of merit) 
    PNG
    media_image3.png
    375
    751
    media_image3.png
    Greyscale
)
performing a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; (Agocs Page 3 the sensitivity is computed (sensitivity analysis) to particular changes in the configuration vector (from the second plurality of parameters) on the WFE (from the first plurality of parameters), and the aberrations are listed from most sensitive to least sensitive (obtain a ranking of parameters, and higher rank produces larger change) “perturbation modes” are computed 
    PNG
    media_image4.png
    275
    756
    media_image4.png
    Greyscale
)
selecting, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation; and (Agocs Page 3 - 4 only the “best” aberrations are included from the “sensitive subset” of aberrations (select based on the ranking), where the aberrations with a higher weight value are “easiest to product” (that produces a largest change) “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found.  The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)
producing a constraint communication link comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system. (Agocs Page 5 “In section 3, a particular optical system is analysed with the methods presented above. The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®. The communication between them is solved with Dynamic Data Exchange (DDE) [6].”, and Page 12 constraints are implemented in the software tools during designing “Since the optimization process is controlled through a programming language, forward optimization is more flexible, e.g. it is easier to implement mathematical constraints”, and Page 3 - 4 the reduced sensitivity matrix amounts to constraints “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found. The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)

Agocs does not appear to explicitly disclose: that the optical system is associated with a mission; that the WFE performance requirements of the received first plurality of parameters comprise mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission.

However Dewell teaches:
design of an optical system associated with a mission (Dewell Page 1, Bottom “LUVOIR is designed to operate at the Earth-Sun L2 point, and be serviceable, with a 5-year minimum lifetime for consumables and instruments”)
WFE performance requirements comprise mission-driven requirements of an optical system, wherein the mission-driven requirements comprise an outcome of the mission (Dewell Abstract a maximum RMS WFE after correction (mission-driven requirements) is required to achieve a science goal of the LUVOIR mission (of an optical system) “The need for high payload dynamic stability and ultra-stable mechanical systems is an overarching technology need for large space telescopes such as the Large Ultraviolet / Optical / Infrared (LUVOIR) Surveyor. Wavefront error stability of less than 10 picometers RMS of uncorrected system WFE per wavefront control step represents a drastic performance improvement over current space-based telescopes being fielded”, and Page 1, Bottom meeting the WFE requirement enables meeting the science goals (mission-driven requirements comprise an outcome of the mission) “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs with the maximum RMS WFE per wavefront control step for the LUVOIR mission disclosed by Dewell.  One of ordinary skill in the art would have been motivated to make this modification in order to meet a mission goal (Dewell Page 1, Bottom “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)

Agocs in view of Dewell does not appear to explicitly disclose: a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method; and producing a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.

However Muller teaches:
a non-transitory computer readable program storage medium having code stored thereon, the code, when executed, causing to implement a method (Muller Page 5 models can be stored on a database “An object-oriented database for optical and structural models will be built with classes for structure, active optics, beams, sensors, etc. The integrated model will be Matlab-based with interfaces to different external software tools.”, and Page 9 a file can be executed to setup the design “Therefore the model is based on a single configuration file and creates the complete systems applying individual modules covering the miscellaneous telescopes.”)
a file for ingestion by a design tool to enable the design of an optical system. (Muller Page 9 a single file can setup a desired optical system for further investigation “Therefore the model is based on a single configuration file and creates the complete systems applying individual modules covering the miscellaneous telescopes, diverse control loops with exchangeable types and parameters of controllers and, of course, the different environmental conditions being investigated.”, and Page 99 a single file can set up desired sensitivity matrices (the at least one parameters selected) “The latter is a general-purpose application which reads a sequence of computational steps to be performed and the results to be produced from an ASCII “control file”. The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices). Besides its main purpose, namely the creation of dynamic optical models, BeamWarrior can also be employed for a large variety of static optical analysis tasks.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs in view of Dewell with the implementing the using a file to configure an optical system analysis model disclosed by Muller.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily perform design analysis on an optical system (Muller Page 9 “The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices)”)

	Agocs in view of Dewell, and further in view of Muller does not appear to explicitly disclose: that the code, when executed by a processor, causing the processor to implement a method.

	However Andersen (Model) teaches:
at least one processor; and a non-transitory memory with instructions stored thereon, the instructions upon execution by the at least one processor, causing the at least one processor to: (Anderson (Model) Page 2 “The work-horse of the environment is a Shared-Memory Processor (SMP) with 8 individual processors and 32 GB of RAM”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller with the implementing the steps on a processer in combination with memory disclosed by Andersen (Model).  One of ordinary skill in the art would have been motivated to make this modification in order to implement the steps in a suitable environment (Andersen (Model) Page 2).

With regard to claim 5 and 19, Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model) teaches all the elements of the parent claim 1 and 15, and further teaches:
wherein combining the first plurality of parameters and the second plurality of parameters comprises combining linear or non-linear functions of the first plurality of parameters and linear or non-linear functions of the second plurality of parameters. (Agocs Page 2 performance requirements (second parameter) is a non-linear function of the configuration (plurality of second parameters), and a maximum function is a non-linear function on the allowed performance value (non-linear function of the first parameter) “Essentially we intend to find the best x that minimizes m. Usually, there is a maximum allowed m_max, corresponding to the requirement of the system. Usually f is non-linear and there are interdependencies between the configuration parameters, which makes the inverse process (from the errors towards the change in configuration parameters) ill defined”, and Page 3 the WFE at various points is combined as an root-mean-square (plurality of second parameters) 
    PNG
    media_image5.png
    77
    193
    media_image5.png
    Greyscale
)

Claims 2 – 4 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model), and further in view of Lieber, M. “Space-based optical system performance evaluation with integrated modeling tools” (henceforth “Lieber”).  Agocs, Dewell, Muller, Andersen (Model) and Lieber are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 2 and 16, Agocs in view of Dewell, and further in view of Muller, and further Anderson (Model) teaches all the elements of the parent claim 1 and 15, and does not appear to explicitly disclose: wherein as part of performing the sensitivity analysis, generate a frequency-domain representation of the mathematical representation; and compute a singular value decomposition of the frequency-domain representation.

However Lieber teaches:
as part of performing a sensitivity analysis, generate a frequency-domain representation of the mathematical representation; (Lieber Figure 7 and optical system is represented in the frequency domain using an Fast Fourier Transform 
    PNG
    media_image6.png
    568
    901
    media_image6.png
    Greyscale
, and Page 91 the sensitivity analysis is performed with a given model  “One can use the same optical model to also generate sensitivity matrices which map from structural motion to both centroid offsets and OPD by a matrix multiply. The matrices are computed by perturbing each optical element along all interested degrees of freedom”)
compute a singular value decomposition of the frequency-domain representation. (Lieber Page 91 SVD method can be used on the optical system model “One can use the same optical model to also generate sensitivity matrices which map from structural motion to both centroid offsets and OPD by a matrix multiply … Further gains in computational speed can be made reduction by using techniques of SVD”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model) with the optical system represented in either the time domain or the frequency domain disclosed by Lieber.  One of ordinary skill in the art would have been motivated to make this modification in order to make the analysis simpler (Lieber Page 88 “In control design, frequency domain results are desirable for design check out and for understanding of the structural dynamics. Also, many computations are easier to development in the frequency domain such as PSD based analysis”)

With regard to claim 3 and 17, Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model), and further in view of Lieber teaches all the elements of the parent claim 2 and 16, and further teaches:
wherein generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform. (Lieber Figure 7 and optical system is represented in the frequency domain using an Fast Fourier Transform 
    PNG
    media_image6.png
    568
    901
    media_image6.png
    Greyscale
)

With regard to claim 4 and 18, Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model), and further in view of Lieber teaches all the elements of the parent claim 2 and 16, and further teaches:
wherein computing the singular value decomposition produces a plurality of eigenvalues, and wherein the ranking of parameters is based on magnitudes of the plurality of eigenvalues. (Agocs Page 3 the singular values are listed in decreasing order, and the perturbation technique would work on both time-domain and frequency-domain representations of the optical system (of the frequency-domain representation) 
    PNG
    media_image4.png
    275
    756
    media_image4.png
    Greyscale
)

Claims 6 – 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model), and further in view of Weaver, O. “An Analytical Framework for Assessing the Effifficacy of Small Satellites in Performing Novel Imaging Missions” (henceforth “Weaver”).  Agocs, Dewell, Muller, Andersen (Model) and Weaver are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 6 and 20, Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model) teaches all the elements of the parent claim 1 and 15, and does not appear to explicitly disclose: wherein the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE).

However Weaver teaches:
wherein the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE). (Weaver Page 89 a specific optical system has an associated NIIRS (mathematical representation is) “The NIIRS rating was calculated for each configuration using the GIQE. The results are shown in Table 9. The highest NIIRS achieved by any STARE V4 configuration was 3.74”, and Page 82 the same system also has associated wavefront error “More information, including a potential jitter specification and wavefront error, was available for the STARE V4 design than for the microsatellite, so both the jitter and wavefront error were omitted from the microsatellite MTF.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller, and further in view of Andersen (Model) with modeling the optical system based on the NIIRS equation disclosed by Weaver.  One of ordinary skill in the art would have been motivated to make this modification in order to more usefully specify the performance of the optical system (Weaver Page 45 “A common measure of image quality, especially for systems whose products are interpreted by human analysts, is the National Image Interpretability Rating Scale (NIIRS).”).

With regard to claim 7, Agocs in view of Dewell, and further in view of Muller, and further in view of Anderson (Model), and further in view of Weaver teaches all the elements of the parent claim 6, and further teaches:
wherein the second plurality of parameters comprises a Ground Sampled Distance (GSD) and a Relative Edge Response (RER) (Weaver Page 46 
    PNG
    media_image7.png
    143
    546
    media_image7.png
    Greyscale
)

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs in view Dewell, and further in view of Muller.  Agocs, Dewell and Muller are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 8, Agocs teaches a method for improving a design of an optical system, the method comprising: (Agocs Page 5 “The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®.”)
receiving a figure of merit indicative of a performance of the optical system (Agocs Page 2, Bottom a performance metric (receive a figure of merit) characterizes the optical performance of the system (indicative of a performance of the optical system) 
    PNG
    media_image1.png
    88
    754
    media_image1.png
    Greyscale
)
receiving a first plurality of parameters indicative of WFE performance requirements of the optical system; (Agocs Page 3 the performance metric can be computed at different positions (first plurality of parameters indicative of performance) “The sensitivity matrix is based on the performance metric. The performance metric, in our case WFE, can be characterized by the aberration vector and its norm … Another way of defining the aberration vector is by sampling the exit pupil of the system and calculating the WFE at n positions.”, and Page 2 the performance metric can be associated with a maximum value, where each of the positions could be associated with its own maximum value requirement (indicative of WFE performance requirements) 
    PNG
    media_image2.png
    123
    752
    media_image2.png
    Greyscale
)
receiving a second plurality of parameters representative of characteristics of one or more components in the optical system; (Agocs Page 2 the configured vectors represents all the configurable elements of the optical system “All available DOF define the configuration of an optical system and these DOF can be listed in the configuration vector.”)
generating a mathematical representation for the figure of merit that combines the first plurality of parameters and the second plurality of parameters; (Agocs Page 3 the various WFE (first plurality of parameters) and combination with the perturbations in the optical system elements (second plurality of parameters) to product a sensitivity matrix (generating a mathematical representation), where the norm of the various WFE represents the RMS WFE (for the figure of merit) 
    PNG
    media_image3.png
    375
    751
    media_image3.png
    Greyscale
)
performing a sensitivity analysis to obtain a ranking of parameters from the first plurality of parameters and the second plurality of parameters, wherein a change in a parameter with a higher rank produces a larger change in the mathematical representation than a parameter with a lower rank; (Agocs Page 3 the sensitivity is computed (sensitivity analysis) to particular changes in the configuration vector (from the second plurality of parameters) on the WFE (from the first plurality of parameters), and the aberrations are listed from most sensitive to least sensitive (obtain a ranking of parameters, and higher rank produces larger change) “perturbation modes” are computed 
    PNG
    media_image4.png
    275
    756
    media_image4.png
    Greyscale
)
selecting, based on the ranking of the parameters, at least one parameter that produces a largest change in the mathematical representation; and (Agocs Page 3 - 4 only the “best” aberrations are included from the “sensitive subset” of aberrations (select based on the ranking), where the aberrations with a higher weight value are “easiest to product” (that produces a largest change) “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found.  The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)
producing a constraint communication link comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system. (Agocs Page 5 “In section 3, a particular optical system is analysed with the methods presented above. The calculation of the sensitivity matrix, the regularization and the optimization is done in Matlab® and Zemax®. The communication between them is solved with Dynamic Data Exchange (DDE) [6].”, and Page 12 constraints are implemented in the software tools during designing “Since the optimization process is controlled through a programming language, forward optimization is more flexible, e.g. it is easier to implement mathematical constraints”, and Page 3 - 4 the reduced sensitivity matrix amounts to constraints “Usually not all DOF in a system are used for compensation, so it is worth to investigate how to select the best possible set of them. By regularizing the sensitivity matrix and constraining the number of the configuration vector components only to a best set, the optimization process will be stable and a converging solution can be found. The best set of compensators introduces aberrations that form the most linearly independent set within the sensitive subspace of aberrations. We are using SVD based subset selection detailed in [3] and [5].”)

Agocs does not appear to explicitly disclose: that the optical system is associated with a mission; that the WFE performance requirements of the received first plurality of parameters comprise mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission.

However Dewell teaches:
design of an optical system associated with a mission (Dewell Page 1, Bottom “LUVOIR is designed to operate at the Earth-Sun L2 point, and be serviceable, with a 5-year minimum lifetime for consumables and instruments”)
WFE performance requirements comprise mission-driven requirements of the optical system, wherein the mission-driven requirements comprise an outcome of the mission (Dewell Abstract a maximum RMS WFE after correction (mission-driven requirements) is required to achieve a science goal of the LUVOIR mission (of an optical system) “The need for high payload dynamic stability and ultra-stable mechanical systems is an overarching technology need for large space telescopes such as the Large Ultraviolet / Optical / Infrared (LUVOIR) Surveyor. Wavefront error stability of less than 10 picometers RMS of uncorrected system WFE per wavefront control step represents a drastic performance improvement over current space-based telescopes being fielded”, and Page 1, Bottom meeting the WFE requirement enables meeting the science goals (mission-driven requirements comprise an outcome of the mission) “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs with the maximum RMS WFE per wavefront control step for the LUVOIR mission disclosed by Dewell.  One of ordinary skill in the art would have been motivated to make this modification in order to meet a mission goal (Dewell Page 1, Bottom “The Large UV/Optical/IR Surveyor (LUVOIR) is a concept for a highly capable, multi-wavelength space observatory with ambitious science goals … The ambitious science goals of LUVOIR impose stringent requirements on the dynamic stability of the telescope mechanical structure”)

Agocs in view of Dewell does not appear to explicitly disclose: produce a constraint file comprising the at least one parameter for ingestion by a design tool to enable the design of the optical system.

However Muller teaches: 
a file for ingestion by a design tool to enable the design of an optical system. (Muller Page 9 a single file can setup a desired optical system for further investigation “Therefore the model is based on a single configuration file and creates the complete systems applying individual modules covering the miscellaneous telescopes, diverse control loops with exchangeable types and parameters of controllers and, of course, the different environmental conditions being investigated.”, and Page 99 a single file can set up desired sensitivity matrices (the at least one parameters selected) “The latter is a general-purpose application which reads a sequence of computational steps to be performed and the results to be produced from an ASCII “control file”. The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices). Besides its main purpose, namely the creation of dynamic optical models, BeamWarrior can also be employed for a large variety of static optical analysis tasks.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix disclosed by Agocs in view of Dewell with the implementing the using a file to configure an optical system analysis model disclosed by Muller.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily perform design analysis on an optical system (Muller Page 9 “The Optical Modeling Tool has been designed for flexible generation of linear optical models (i.e. sensitivity matrices)”)

With regard to claim 12, Agocs in view of Dewell, and further in view Muller teaches all the elements of the parent claim 8, and further teaches:
wherein combining the first plurality of parameters and the second plurality of parameters comprises combining linear or non-linear functions of the first plurality of parameters and linear or non-linear functions of the second plurality of parameters. (Agocs Page 2 performance requirements (second parameter) is a non-linear function of the configuration (plurality of second parameters), and a maximum function is a non-linear function on the allowed performance value (non-linear function of the first parameter) “Essentially we intend to find the best x that minimizes m. Usually, there is a maximum allowed m_max, corresponding to the requirement of the system. Usually f is non-linear and there are interdependencies between the configuration parameters, which makes the inverse process (from the errors towards the change in configuration parameters) ill defined”, and Page 3 the WFE at various points is combined as an root-mean-square (plurality of second parameters) 
    PNG
    media_image5.png
    77
    193
    media_image5.png
    Greyscale
)

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs in view of Dewell, and further in view of Muller, and further in view of Lieber, M. “Space-based optical system performance evaluation with integrated modeling tools” (henceforth “Lieber”).  Agocs, Dewell, Muller and Lieber are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 9, Agocs in view of Dewell, and further in view of Muller teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein performing the sensitivity analysis comprises generating a frequency-domain representation of the mathematical representation; and computing a singular value decomposition of the frequency-domain representation.

However Lieber teaches:
as part of performing a sensitivity analysis, generate a frequency-domain representation of the mathematical representation; (Lieber Figure 7 and optical system is represented in the frequency domain using an Fast Fourier Transform 
    PNG
    media_image6.png
    568
    901
    media_image6.png
    Greyscale
, and Page 91 the sensitivity analysis is performed with a given model  “One can use the same optical model to also generate sensitivity matrices which map from structural motion to both centroid offsets and OPD by a matrix multiply. The matrices are computed by perturbing each optical element along all interested degrees of freedom”)
compute a singular value decomposition of the frequency-domain representation. (Lieber Page 91 SVD method can be used on the optical system model “One can use the same optical model to also generate sensitivity matrices which map from structural motion to both centroid offsets and OPD by a matrix multiply … Further gains in computational speed can be made reduction by using techniques of SVD”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller with the optical system represented in either the time domain or the frequency domain disclosed by Lieber.  One of ordinary skill in the art would have been motivated to make this modification in order to make the analysis simpler (Lieber Page 88 “In control design, frequency domain results are desirable for design check out and for understanding of the structural dynamics. Also, many computations are easier to development in the frequency domain such as PSD based analysis”)

With regard to claim 10, Agocs in view of Dewell, and further in view of Muller, and further in view of Lieber teaches all the elements of the parent claim 9, and further teaches:
wherein generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform. wherein generating the frequency-domain representation is based on one of a Fourier transform, a discrete cosine transform (DCT), a Laplace transform or a Z-transform. (Lieber Figure 7 and optical system is represented in the frequency domain using an Fast Fourier Transform 
    PNG
    media_image6.png
    568
    901
    media_image6.png
    Greyscale
)

With regard to claim 11, Agocs in view of Dewell, and further in view of Muller, and further in view of Lieber teaches all the elements of the parent claim 9, and further teaches:
wherein computing the singular value decomposition produces a plurality of eigenvalues, and wherein the ranking of parameters is based on magnitudes of the plurality of eigenvalues. (Agocs Page 3 the singular values are listed in decreasing order, and the perturbation technique would work on both time-domain and frequency-domain representations of the optical system (of the frequency-domain representation) 
    PNG
    media_image4.png
    275
    756
    media_image4.png
    Greyscale
)

Claims 13 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Agocs in view of Dewell, and further in view of Muller, and further in view of Weaver, O. “An Analytical Framework for Assessing the Effifficacy of Small Satellites in Performing Novel Imaging Missions” (henceforth “Weaver”).  Agocs, Dewell, Muller and Weaver are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optical system analysis.

With regard to claim 13, Agocs in view of Dewell, and further in view of Muller teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE).

However Weaver teaches:
wherein the mathematical representation is a National Image Interpretability Rating Scale (NIIRS) based on a General Image Quality Equation (GIQE). (Weaver Page 89 a specific optical system has an associated NIIRS (mathematical representation is) “The NIIRS rating was calculated for each configuration using the GIQE. The results are shown in Table 9. The highest NIIRS achieved by any STARE V4 configuration was 3.74”, and Page 82 the same system also has associated wavefront error “More information, including a potential jitter specification and wavefront error, was available for the STARE V4 design than for the microsatellite, so both the jitter and wavefront error were omitted from the microsatellite MTF.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps of determining the best aberrations to use resulting in a reduced sensitivity matrix and communication using configured files disclosed by Agocs in view of Dewell, and further in view of Muller with modeling the optical system based on the NIIRS equation disclosed by Weaver.  One of ordinary skill in the art would have been motivated to make this modification in order to more usefully specify the performance of the optical system (Weaver Page 45 “A common measure of image quality, especially for systems whose products are interpreted by human analysts, is the National Image Interpretability Rating Scale (NIIRS).”).

With regard to claim 14, Agocs in view of Dewell, and further in view of Muller, and further in view of Weaver teaches all the elements of the parent claim 13, and further teaches:
wherein the second plurality of parameters comprises a Ground Sampled Distance (GSD) and a Relative Edge Response (RER). (Weaver Page 46 
    PNG
    media_image7.png
    143
    546
    media_image7.png
    Greyscale
)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cullimore et al. “Automated Multidisciplinary Optimization of a Space-based Telescope” teaches flowed down mission requirements for an optical system.
Howard et al. “Optical Modeling Activities for NASA’s James Webb Space Telescope (JWST): V. Operational Alignment Updates” teaches that mapping optical requirements comprising Strehl ratio (SR) and stability of the encircled energy (EE) to wavefront error are well understood, and teaches that RMS WFE is the metric which is distributed amongst the terms as part of an error budget.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148